Citation Nr: 1609116	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran.  


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1989 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived RO review of any additional evidence received by the Board, and a private medical opinion was received in November 2015.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence establishes his left ankle arthritis is attributable to an in-service sprain.  

2. A right ankle disability was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran has a right ankle disability related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for left ankle arthritis have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. A right ankle disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for a left ankle disability, no further discussion of the VCAA is required as it relates to that issue.

The notice requirements of the right ankle claim have been met.  A December 2009 letter notified the Veteran of the information needed to substantiate and complete the service connection claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, the Veteran's post-service treatment records have been secured; there's no indication relevant treatment records are outstanding.  The Veteran has submitted copies of treatment notes, but the complete set of his service treatment records (STRs) are currently unavailable.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a February 2012 memorandum indicating that the Veteran's STRs were found to be unavailable.  The memorandum noted that efforts to obtain the STRs had been exhausted.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005).

The Veteran was not afforded a VA examination for the right ankle claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claims for service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim of service connection for a right ankle disability is not needed because the only evidence indicating such disability is related to service are general, conclusory lay statements.  The Veteran asserts an in-service sprain caused a current right ankle disability.  In a January 2010 statement, his mother reported he had problems with both ankles since service.  However, as will be explained further below, there is no medical evidence of record regarding a nexus between a right ankle disability and service, including his reported sprain therein.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

  Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

As noted, the Veteran submitted portions of his STRs.  A November 1990 treatment note shows he sought treatment for left ankle pain.  A sprain was diagnosed.  He sought treatment for the same sprain again in December 1990.

An October 2009 Report of General Information notes the Veteran reported he sprained his ankles in service.  In his December 2009 claim for service connection, he asserted he sprained his right ankle while running in service, but did not provide a date.  

In a December 2009 treatment note, a private physician noted the Veteran reported he sprained his ankle several times in service.  Which ankle being referred to was not noted, but bilateral ankle pain and suspect weakened ligaments were assessed.  X-rays of both ankles showed hypertrophic changes.

In a January 2010 statement, the Veteran's mother reported he had problems with his ankles ever since his discharge from service.

The Veteran underwent a VA examination of his left ankle in May 2010.  He reported his ankle "snapped" while he was running down a hill in 1990.  He said an X-ray showed no fractures, but that he was in a splint for about six weeks.  A remote left ankle sprain was diagnosed.  The examiner opined the current left ankle condition was less likely as not caused by or a result of service.  

In an August 2010 statement, a fellow service member reported he remembered the Veteran injured his ankle while running while they served together between 1990 and 1991.  In a separate statement, another fellow service member reported the same and said he remembered the injury slowed the Veteran's run speed down and that he was not the same after the injury.  Neither specified which ankle they saw the Veteran injured.  

In a December 2010 letter, a private physician noted the Veteran had been treated for ankle pain, but did not note which ankle he was referring to.  He noted an MRI of the left ankle showed significant damage to the talar dome.  The November 2010 MRI revealed probably chronic anterior talofibular ligament tear with mild posttraumatic arthritis.    "Given the chronicity of the problem," the physician opined, "it is very possible the initial injury occurred while service in military.  In my opinion, the changes on the MRI are the results of his ankle injury while on active duty in 1990."   

In a July 2011 statement he submitted to his Congressman, the Veteran reported he injured both his ankles in service and had problems ever since.  

In a September 2012 statement, the Veteran reported he sustained a left ankle injury in service that caused his current disability.  

In a September 2012 letter, another private physician noted the Veteran had been treated for left ankle pain since 2009 and had reported his ankle pain and instability started in 1990 when he was in the service.  The physician noted he reviewed the Veteran's November 1990 service treatment note and opined the "chronic pain to the left ankle is related to the initial injury in 1990 while on active duty."

In a March 2013 addendum opinion, the examiner reasoned there was no documentation of ongoing treatment for a left ankle disability between service and when he sought private treatment in December 2009.  

At the October 2015 Board hearing, the Veteran testified he injured both of his ankles in service and has had ankle problems ever since. 

In a November 2015 letter, the same physician who provided the September 2012 opinion noted he had treated the Veteran for left ankle pain.  He noted the Veteran had a serious ankle sprain in November 1990 and problems with his left ankle since.  He noted a 2010 MRI was consistent with posttraumatic arthritis to the left ankle joint and opined his in-service injury "is connected with his MRI changes and his symptoms."  In a separate letter, the same physician who provided the December 2010 opinion provided a similar opinion.

Left ankle

The credibility and weight to be attached to medical nexus opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The private providers' opinions are supportive of the Veteran's claim and reasonably appear to contemplate a factual history that is consistent with the evidence of record.  While the opinions are termed in an unclear manner, it's clear the physicians believed the Veteran's left ankle arthritis was caused by his in-service sprain.  And while the VA examiner relied on a lack of evidence to support her opinion that the current condition was not related to the in-service injury, the private providers suggested the 2010 MRI showed a disability caused by prior trauma.  Accordingly, the Board finds the private opinions, taken together, highly probative and just as probative, or more probative, than the VA examiner's opinion, as they relied on the available evidence to support their determination. 
In sum, the competent and credible November 2010 diagnosis shows the Veteran currently has left ankle arthritis.  And the private treatment providers' opinions, taken together, link his current left ankle arthritis to his in-service injury.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for left ankle arthritis is warranted.

Right ankle

The Board finds that the evidence of record does not support a finding of service connection for a right ankle disability.  

No treatment records are associated with the claims file that show a right ankle disability manifested within one year of separation from active service.  Furthermore, the medical evidence of record does not relate the Veteran's current right ankle hypertrophic changes to service or an injury.  The Board has considered the Veteran's and his mother's reports of experiencing right ankle pain since service and his claim attributing a right ankle disability to service and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find the reports of right ankle pain since service credible because such statements are inconsistent with the contemporaneous evidence.  While the Veteran and his mother reported he has had right ankle problems since service, the only note of him complaining of right ankle pain is from December 2009.  And while the physician noted the Veteran reported he sprained his ankle in service, he did not relate the hypertrophic changes seen on X-ray to any in-service injury.  The Board finds it notable the same physician, his other treatment providers, and his fellow service members, only noted he injured an ankle in service, and did not note he had injured both.   Furthermore, his treatment records from after December 2009 only show that he complained of left ankle pain.  In the absence of any persuasive and probative evidence that the Veteran's current right ankle disability is etiologically related to active service, service connection is not warranted and the claim must be denied.

Further, while the Veteran is competent to report experiencing right ankle pain since service, he is not competent to provide an opinion on the etiology of his right ankle disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for left ankle arthritis is granted.

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


